Per Curiam.

The testimony, to be used on the hearing of the report of a road committee, should be in the form of depositions; and, if drawn up in the hand.-writing of the adverse party, their agent, or .attorney, it cannot b.e admit-, fed.
Regularly, notice of the taking of depositions by the towns, in such cases, should be served on the first petitioner.
The testimony, in such cases, must be reduced to writing, unless it become nec.essary to verify a map .or plan of the survey of the road, and of other roads in the vicinity, in which case yyitnes^es may be examined, viva vpce.